Citation Nr: 0721260	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-40 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for limited motion of 
the left shoulder, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO) that denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran essentially testified at his BVA 
videoconference hearing that his left shoulder had increased 
in severity since the May 2005 VA examination and further 
increased following private treatment he sought in July 2005.  
In support the veteran submitted a private medical record 
dated in July 2005 that shows a decreased range of motion of 
the left shoulder when compare to that reported at the time 
of the VA examination.  Under these circumstances the Board 
finds that a contemporaneous and thorough VA examination is 
required to determine severity and manifestations of his left 
shoulder disability.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
to ascertain when and where he received 
treatment for his left shoulder since the 
May 2005 VA examination.  After obtaining 
any necessary authorization, the RO/AMC 
should obtain and associate those records 
with the clams file.   

2.  The veteran should be afforded an 
examination of his left shoulder to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



